Prospectus May 1, 2011 T. Rowe Price Personal Strategy Balanced Portfolio A fund seeking capital appreciation and income from stocks and bonds. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Personal Strategy Balanced Portfolio 1 2 T. Rowe Price Account Information Pricing Shares and Receiving Sale Proceeds 4 Rights Reserved by the Funds 6 Dividends and Other Distributions 6 3 More About the Fund Organization and Management 7 More Information About the Fund and Its InvestmentRisks 8 Investment Policies and Practices 10 Disclosure of Fund Portfolio Information 18 Financial Highlights 18 SUMMARY Investment Objective The fund seeks the highest total return over time consistent with an emphasis on both capital appreciation and income. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. There may be additional expenses that apply as described in your insurance contract prospectus. Fees and Expenses of the Fund Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.90% Other expenses 0.00% Acquired fund fees and expenses 0.10% Total annual fund operating expenses 1.00% Fee waiver/expense reimbursement 0.10% a Total annual fund operating expenses after fee waiver/expense reimbursement 0.90%b a T. Rowe Price Associates, Inc. is required to permanently waive a portion of its management fee charged to the fund in an amount sufficient to fully offset any acquired fund fees and expenses related to investments in other T.Rowe Price mutual funds. The amount of the waiver will vary each fiscal year in proportion to the amount invested in other T.Rowe Price mutual funds. The T.Rowe Price funds would be required to seek regulatory approval in order to terminate this arrangement. b The figure shown under “Total annual fund operating expenses after fee waiver/reimbursement” does not match the “Ratio of expenses to average net assets” shown in the Financial Highlights table, as that figure does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $92 $287 $498 $1,108 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
